DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14, 16-19, and 21 have been considered but are moot because the new ground of rejection does not rely on a rejection under 35 USC 102. The amended claims are rejected under 35 USC 103 in view of Erikson. 
Applicant’s arguments with respect to claim(s) 1-3, 5-8, and 11 have been considered but are moot because the new ground of rejection does not rely on Shulka to teach the aqueous solution. Newly cited Erikson teaches the aqueous solution. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2016/0167018 A1) in view of in view of Erikson (WO 2017/074397) and  Zheng (US 2016/0243649 A1).

Regarding claim 1, Shukla teaches a method for printing metal patterns (Shukla teaches various uses for the metal composition including creating metal patterns for electronics or use with printing members such as flexographic printing plates, see [0052]-[0055]) comprising: immersing a substrate (para [0128]: non-aqueous metal catalytic composition can be applied in a uniform ... manner to any suitable substrate using any means for application, such as dip coating) into a photosensitive metal ink (para (0127]: The non-aqueous metal catalytic composition can be photocured or photopolymerized using suitable radiation as described above including ultraviolet light or visible actinic light, or both to photoreduce the reducible silver ions to silver particles) including an organic silver salt or inoraginc silver salt (para [0059]: silver complexes include but are not limited to, silver nitrate, silver acetate, para [0127]: to photoreduce the reducible silver ions to silver particles) and…an emission of a light source through a light patterning structure (para (0129]: exposing radiation through a suitable photomask (masking element) having the desired pattern) onto at least a portion of the substrate such that a patterned design of light is projected thereon (para [0129): suitable substrate, it can be "imaged" or selectively exposed (or patterned) with exposing radiation); wherein the emission has a wavelength such that a metal ion reduction reaction (para [0129]: to reduce the silver ions to silver particles (metal)) is initiated in the photosensitive metal ink (para [0129]: the non-aqueous metal catalytic composition) at the portion of the substrate onto which the patterned design of light is projected (para [0129]: a suitable substrate, it can be "imaged" or selectively exposed (or patterned) with exposing radiation) such that the metal ink is decomposed (para ([0127]: photoreduce the reducible silver ions to silver particle) to form and dispose a metal pattern on the substrate, said metal pattern being identical in conformation to the patterned design of light (para [0129): reduce the silver ions to silver particles (metal) in a corresponding imagewise fashion).
Shukla does not teach the ink comprising an aqueous solution.
Erikson meets the claimed ink comprising an aqueous solution. (Erikson teaches printing conductive patterns, with an electronic property within, and/or upon the surface of the layer of the 3D objects/parts, see [0013]. Erikson teaches electronic agent 38 may be an aqueous formulation that includes a conductive material, [0048], such as silver and reactive metal systems which are reduced once deposited, see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the aqueous silver ink solution of Erikson as the silver ink solution in the process of Shukla because aqueous nature of the composition enables it to into the material it is deposited upon, see [0040].
Shukla does not explicitly teach and focusing an emission of a light source
Zheng teaches focusing an emission of a light source. (Zheng teaches an optical system for 3D printing [0003], where the spatial light modulator 4 is a transmission type DMD, and the focusing system 5 is a cylindrical lens, [0075], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the DMD and focusing system of Zheng with the generic radation and photomask of Shukla because it improves the printing efficiency of the 3D printing system, and meanwhile ensures the high quality of 3D printing, see [0028].

Regarding claim 2, Shukla as modified teaches the method of claim 1, and Shukla further teaches wherein the light source is one of either monochromatic or polychromatic and spans a specified wavelength range of light (para [0154]: discharge lamps, for example, xenon, metallic halide, metallic arc (such as a low, medium or high pressure mercury vapor discharge lamps having the desired operating pressure from a few millimeters to about 10 atmospheres). The lamps can include envelopes capable of transmitting light of a wavelength of at least 150 nm and up to and including 700 nm or typically at least 240 nm and up to and including 450 nm).

Regarding claim 3, Shukla as modified teaches the method of claim 1, and Shukla further teaches wherein the light patterning structure is selected from the group consisting of a projector (para [0129]: "imaged" or selectively exposed (or patterned) with exposing radiation through a suitable photomask (masking element) having the desired pattern. Examiner notes the radiation exposed through the photomask of Shukla meets the claimed projector), a digital micromirror device (DMD), (Zheng teaches an optical system for 3D printing [0003], where the spatial light modulator 4 is a transmission type DMD, and the focusing system 5 is a cylindrical lens, [0075], Fig. 1) liquid-crystal display (LCD), and a digital light processing (OLP) apparatus.

Regarding claim 5, Shukla teaches the method of claim 1, and Shukla further teaches wherein the photosensitive metal ink is one or more organic silver salt or inorganic silver salts decomposable to form a metal element under the exposure of the emission (para [0059]: silver complexes include but are not limited to, silver nitrate, silver acetate, para [0127]: to photoreduce the reducible silver ions to silver particles).

Regarding claim 6, Shukla teaches the method of claim 1, and Shukla further teaches wherein the photosensitive silver ink is selected from the group of silver citrate (para [0059]: particularly useful silver complexes include ... silver citrate), silver acetate (para [0059]:
... silver acetate), and modified Tollens' reagent.

Regarding claim 7, Shukla teaches the method of claim 6, and Shukla further teaches wherein the photosensitive metal ink further comprises an additive component disposed within the photosensitive metal ink selected from the group of inorganic salts, ( and silver
nanoseeds (para [0157): silver metal particles as "seed" materials).

Regarding claim 8, Shukla teaches the method of claim 1, and Shukla further teaches wherein the substrate is polyethylene terephthalate (para [0134): useful substrates can include polymeric films such as poly(ethylene terephthalate) films).

Regarding claim 11, Shukla teaches the method of claim 1, and Shukla further teaches wherein the metal is silver (para [0127]: reducible silver ions).
Regarding claims 4 and 15, Shukla teaches the method of claim 1 and the apparatus of claim 12. 
Shukla does not teach specifically the method and apparatus as further comprising one or more optical elements disposed between the light source and the substrate selected
from the group consisting of light convergent, divergent, and collimating elements. 
Zheng meets the claimed the method and apparatus as further comprising one or more optical elements disposed between the light source and the substrate selected from the group consisting of light convergent, (Zheng teaches and the focusing system 5 is a cylindrical lens, [0075], Fig. 1)  divergent, and collimating elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the DMD and focusing system of Zheng with the generic radiation and photomask of Shukla because it improves the printing efficiency of the 3D printing system, and meanwhile ensures the high quality of 3D printing, see [0028].


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 2016/0167018 A1) in view of Zheng (US 2016/0243649 A1) and Matsumura (US 2015/0013764 A1). 

Regarding claims 9 Shukla does not teach specifically wherein the substrate is pretreated with aminopropyltriethoxysilane. 
Matsumura discloses, in the context of forming a metal layer (para [0016]: conductive member production; para [0446]: disposing a conductive layer containing the conductive metal fibers on a substrate), that the substrate is pretreated with aminopropyltriethoxysilane (para [0479]: at least one intermediate layer be disposed between the substrate and the conductive layer (it is noted that the claimed 'pretreated' reads on the disclosed 'intermediate layer be disposed'); para [0483]: the intermediate layer containing a compound having a functional group that can interact with the conductive metal
fibers contained in the conductive layer; para [0485]: Examples of the functional group include amide group-containing compounds such as ... 3-aminopropyltriethoxysilane). 
It would have been obvious to a person having ordinary skill in the art to modify the method and apparatus of Shukla so that the substrate is pretreated with aminopropyltriethoxysilane, as taught by Matsumura, "for improving adhesion force
between the substrate and the conductive layer" (see Fujifilm at para [0480]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Erikson and Zheng and Shukla et al.  (US 2018/0044543 A1), hereinafter Shukla ‘543.

Regarding claim 10, Shukla teaches the method of claim 1. Shukla does not teach the method further comprising annealing the metal pattern is using a material selected from the group of calcium chloride, calcium nitrate, sodium chloride, and sodium nitrate.
Shukla ‘543 teaches the method further comprising annealing the metal pattern is using a material selected from the group of calcium chloride, calcium nitrate, sodium chloride, and sodium nitrate. (useful salts such as sodium chloride [0277] can be used in a method to treat the product article with an aqueous or non-aqueous salt solution containing a salt followed by drying the product article, see [0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the salt solution treatment step of Shukla ‘543 with the silver depsosition steps of Shukla because its electrical conductivity can be enhanced, see [0266]. 
Claim(s) 12-14, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being obvious in view of Shukla (US 2016/0167018 A1) as evidenced by Wikipedia “Dip-coating” https://en.wikipedia.org/wiki/Dip-coating, in view of Erikson (WO 2017/074397).

Regarding claim 12, Shukla discloses an apparatus (para (0130): substrates; para [0127): light sources; para [0129]: photomask) for printing metal patterns (para [0031): coated or printed non-aqueous metal catalytic compositions ... producing electrically-conductive patterns) comprising:
a substrate (para [0130]: substrates (also known as "receiver elements"));
a light source for producing an emission (para [0127]: One or more suitable light sources can be used for the exposure process);
a light patterning structure (para (0129]: a suitable photomask (masking element) having the desired pattern) in optical alignment between
the light source and the substrate (para [0129): exposing radiation through a suitable photomask (masking element) having the desired pattern) such that the emission forms a patterned design of light on the substrate (para (0129): suitable substrate, it can be "imaged" or selectively exposed (or patterned) with exposing radiation; and
a reservoir (para [0128]: composition can be applied in a uniform ... manner to any suitable substrate using any means for application, such as dip coating. Examiner notes dip-coating is defined to include a bath (3) which meets the claimed reservoir, see Wikipedia “Dip-coating”) of a photosensitive metal ink (para [0127]: photocured or photopolymerized) including an organic silver salt or inoraginc silver salt (para [0059]: silver complexes include but are not limited to, silver nitrate, silver acetate, para [0127]: to photoreduce the reducible silver ions to silver particles) in moving relation relative to the substrate such that at least the portion of the substrate having the patterned design of light projected thereon is immersible within the reservoir (para [0128]: applied in a uniform ... manner to any suitable substrate using any means for application, such as dip coating. Examiner notes dip-coating is defined to be lowering a substrate into a bath (3) which meets the claimed moving relative to the substrate, see Wikipedia “Dip-coating”)
wherein the emission has a wavelength (para (0125): photoreduction is desirably achieved using UV or visible irradiation having a wavelength of at least 150 nm to and including 700 nm) such that when the substrate is immersed in the reservoir (para [0129]: When the non-aqueous metal catalytic composition is uniformly applied to a suitable substrate, it can be "imaged" or selectively exposed (or patterned} with exposing radiation) a metal ion reduction reaction (para [0129]: to reduce the silver ions to silver particles (metal)) is initiated in the photosensitive metal ink (para [0129): the non-aqueous metal catalytic composition) at the portion of the substrate onto which the patterned design of light is projected (para (0129): a suitable substrate, it can be "imaged" or selectively exposed {or patterned) with exposing radiation) such that the metal ink is decomposed (para [0127): photoreduce the reducible silver ions to silver particle) to form and dispose a metal pattern on the substrate, said metal pattern being identical in conformation to the patterned design of light (para [0129]: a corresponding imagewise fashion).
Shukla does not teach the ink comprising an aqueous solution.
Erikson meets the claimed ink comprising an aqueous solution. (Erikson teaches printing conductive patterns, with an electronic property within, and/or upon the surface of the layer of the 3D objects/parts, see [0013]. Erikson teaches electronic agent 38 may be an aqueous formulation that includes a conductive material, [0048], such as silver and reactive metal systems which are reduced once deposited, see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the aqueous silver ink solution of Erikson as the silver ink solution in the process of Shukla because aqueous nature of the composition enables it to into the material it is deposited upon, see [0040].


Regarding claims 13, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the light source is one of either monochromatic or polychromatic and spans a specified wavelength range of light (para [0154]: discharge lamps, for example, xenon,
metallic halide, metallic arc (such as a low, medium or high pressure mercury vapor discharge lamps having the desired operating pressure from a few millimeters to about 10 atmospheres). The lamps can include envelopes capable of transmitting light of a wavelength of at least 150 nm and up to and including 700 nm or typically at least 240 nm and up to and including 450 nm).

Regarding claim 14, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the light patterning structure is selected from the group consisting of a projector (para (para [0129]: "imaged" or selectively exposed (or patterned) with exposing radiation through a suitable photomask (masking element) having the desired pattern. Examiner notes the radiation exposed through the photomask of Shukla meets the claimed projector), a digital micromirror device (DMD). liquid-crystal display (LCD), and a digital light processing (OLP) apparatus.

Regarding claim 16, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the photosensitive metal ink is one or more organic or inorganic metal salts decomposable to form a metal element under the exposure of the emission (para [0059]: silver complexes include but are not limited to, silver nitrate, silver acetate, para [0127]: to photoreduce the reducible silver ions to silver particles).

Regarding claim 17, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the photosensitive metal ink is selected from the group of silver citrate (para (0059]: particularly useful silver complexes include ... silver citrate), silver acetate (para [0059]:  ... silver acetate), and modified Tollens' reagent.

Regarding claim 18, Shukla teaches the apparatus of claim 17, and Shukla further teaches wherein the photosensitive metal ink further comprises an additive component disposed within the photosensitive metal ink selected from the group of inorganic salts, and silver nanoseeds (para (0157): silver metal particles as "seed" materials).

Regarding claim 19, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the substrate is polyethylene terephthalate (para [0134]: useful substrates can include polymeric films such as poly(ethylene terephthalate) films).

Regarding claim 21, Shukla teaches the apparatus of claim 12, and Shukla further teaches wherein the metal is silver (para (0127): reducible silver ions).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Erikson and Matsumura (US 2015/0013764 A1). 
Regarding claims 20 Shukla does not teach specifically wherein the substrate is pretreated with aminopropyltriethoxysilane. 
Matsumura discloses, in the context of forming a metal layer (para [0016]: conductive member production; para [0446]: disposing a conductive layer containing the conductive metal fibers on a substrate), that the substrate is pretreated with aminopropyltriethoxysilane (para [0479]: at least one intermediate layer be disposed between the substrate and the conductive layer (it is noted that the claimed 'pretreated' reads on the disclosed 'intermediate layer be disposed'); para [0483]: the intermediate layer containing a compound having a functional group that can interact with the conductive metal
fibers contained in the conductive layer; para [0485]: Examples of the functional group include amide group-containing compounds such as ... 3-aminopropyltriethoxysilane). 
It would have been obvious to a person having ordinary skill in the art to modify the method and apparatus of Shukla so that the substrate is pretreated with aminopropyltriethoxysilane, as taught by Matsumura, "for improving adhesion force
between the substrate and the conductive layer" (see Fujifilm at para [0480]).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744